Citation Nr: 1600827	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  05-16 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a left hip disorder.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to June 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).

In a May 2007 decision, the Board denied entitlement to service connection for PTSD and for an acquired psychiatric disorder other than PTSD.  The Veteran appealed these issues to the United States Court of Appeals for Veterans Claims (Court).  Based on a November 2008 Joint Motion for Remand (Joint Motion), the Court remanded these issues for additional development in compliance with the Joint Motion.

In an October 2008 decision, the Board denied service connection for a back disorder and a left hip disorder.  The Veteran appealed these issues to the Court.  Based on a July 2009 Joint Motion, the Court remanded these issues for additional consideration.

In January 2010 and April 2012, the Board remanded the appeal for additional evidentiary development consistent with the Court's Joint Motions.

In November 2015, the Board sent the Veteran a letter to clarify his representation.  The Veteran has elected to proceed unrepresented.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement to service connection for a back disorder and a left hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The schizoaffective disorder is etiologically related to his active service. 

2.  There is no diagnosis of PTSD based on a claimed credible stressor, the Veteran did not engage in combat with the enemy, and there is no credible evidence corroborating any of the Veteran's alleged in-service stressors.


CONCLUSIONS OF LAW

1.  Schizoaffective disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Here, the VCAA applies to the PTSD claim only as the Board is granting the acquired psychiatric disorder claim in full. 

The RO provided VCAA notice by a letter dated in January 2010.  The Veteran was notified of the evidence needed to substantiate the claim for entitlement to service connection for PTSD, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for the disability rating and effective date of the claim.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  The Veteran was afforded VA examinations in October 2012 and October 2014.  

In January 2010 and April 2012, the Board remanded the Veteran's claim to provide him with a VCAA notice letter and a VA examination.  The AOJ was also instructed to obtain VA treatment records, private treatment records, and Social Security Administration (SSA) records.  The Veteran was informed of the unavailability of his SSA records in August 2010.  In September 2011, the Veteran was also informed of the negative responses from some of his private medical providers.  The Veteran was provided the opportunity to submit his own copies of these records, which he did not.  Thus, as the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires:  medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-V).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  A finding that the veteran engaged in combat with the enemy, however, requires that the veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Prior to a recent amendment to the regulations, where a determination was made that a veteran did not "engage in combat with the enemy," or the claimed stressor was not related to combat, the veteran's lay testimony alone was insufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such cases, service records or other corroborative evidence were required to substantiate or verify the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  Effective July 13, 2010, however, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



A.  Acquired Psychiatric Disorder 

The Veteran seeks service connection for an acquired psychiatric disorder.

By way of history, two different private physicians, in May 1970 and in March 1985, made statements inferring that the Veteran's neurological impairment, and "difficulties" with interpersonal relationships, the ability to hold a job, and alcohol addiction, respectively, may have had an origin in the Veteran's military service.  Inpatient treatment records from May 1994 to July 1994 showed that the Veteran had been treated since at least 1978 for nervousness and mild paranoia.  Schizoaffective disorder was first diagnosed in May 1994, and psychotic depression and personality disorder not otherwise specified were separately diagnosed in June 1994.

In October 2012, the Veteran was afforded a VA examination to determine the nature and etiology of his psychiatric disorder.  The VA examiner confirmed the Veteran's diagnoses of schizoaffective disorder and alcohol dependence.  The major disability was identified as schizoaffective disorder, which caused difficulty thinking and severe depression.  The Veteran stated that he struggled through boot camp and felt that he did not fit in.  He also described what he believed to be a nervous breakdown while he was stationed in Guam.  The VA examiner reported that performance reports dated from July 1967 to March 1968 were unsatisfactory and indicated that the Veteran needed constant supervision.  The Veteran was reassigned to an area where he assisted in the receipt and stowage of materials.  The March 1968 to September 1968 performance reports were satisfactory, but noted that the Veteran required considerable supervision.  The Veteran went absent without leave (AWOL) in 1969 for 21 days.  The VA examiner summarized that the Veteran was "somewhat fragile" prior to service and that he began struggling with psychiatric problems less than a year after his discharge from active service.  Schizoaffective disorder with depression usually has its onset in late adolescence or early adulthood, which corresponded with the Veteran's period of active service.  The VA examiner opined that it was more likely than not that the Veteran's military service was a casual factor or at least exacerbated an already fragile ego.
In October 2014, the Veteran underwent another VA examination to determine the nature and etiology of his psychiatric disorder.  The VA examiner diagnosed schizoaffective disorder and PTSD.  He noted that the Veteran no longer met the criteria for a diagnosis of depression or anxiety and that his alcohol use disorder was in sustained remission.  The VA examiner indicated that it was impossible to differentiate between symptoms attributable to the Veteran's schizoaffective disorder and PTSD.  After incorporating the history that was provided in the October 2012 VA examination report, the VA examiner opined that the Veteran's schizoaffective disorder was at least as likely as not caused by service.  He elaborated that the Veteran's traumatic events in-service likely caused  or at least exacerbated his mental condition. 

There are no negative nexus opinions of record.  Based on the forgoing, the Board is satisfied that the criteria for granting service connection for schizoaffective disorder have been met.  Thus, service connection is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.303.

B.  PTSD

The Veteran seeks service connection for PTSD.

Initially, the Board notes that the Veteran had active service during a period of war.   However, the Veteran's personnel records indicate that he performed various manual labor assignments aboard his ship and did not have service in the Republic of Vietnam (Vietnam).  The evidence does not suggest that he engaged in combat with the enemy.  Therefore, neither the combat provisions of 38 U.S.C.A. § 1154 nor the rule relating to combat stressors are applicable.

The Veteran contends that he has PTSD that is related to service.  In March 1985, the Veteran reported that he had significant fear of dying while working aboard his ship as he saw wounded soldiers.  He said that his only thoughts and memories were that he would end up like them.  In December 2003, the Veteran asserted that two of his friends were wounded or killed in 1967.  He also alleged that he was assigned combat responsibility outside of his assigned specialty and he spent six months supplying material for hospitals in Vietnam.  At the October 2014 VA examination, the Veteran described an incident where a soldier two bunks down from him committed suicide and he had to help clean up all of the blood.  He also stated that he saw a friend hang himself in the dining hall.  He reiterated that he helped transport wounded soldiers in Vietnam.  The Board finds that the claim must be denied as there is insufficient corroborating evidence to verify the Veteran's claimed stressors.  

Here, the Veteran's October 2014 VA Examination provides a diagnosis of PTSD based on his claimed in-service stressors.  

Assuming, without conceding, that the diagnosis of PTSD is adequate, there is, nevertheless, a need to corroborate the claimed stressors.  

A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of an in-service stressor varies depending on whether or not the veteran engaged in combat with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 (1998).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressor is related to combat, the veteran's lay testimony, alone, is sufficient to verify the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f). 

The Veteran's DD 214 and military personnel records are devoid of any notation that would indicate the Veteran was in Vietnam.  Joint Service Records Research Center (JSSRC) verification of the Veteran's stressors shows that the Veteran's ship did not deploy to the Republic of Vietnam in 1967, but was moored in Guam.  One individual that the Veteran claimed to have seen die was killed in Vietnam and the other individual died before the Veteran entered service.  There is nothing in the military records to suggest that the Veteran was ever in Vietnam.

The Board notes that the Veteran has also claimed that his brother died in a car accident in 1970 and that his sister-in-law died in car accident in 1972.  Although the Veteran contends that these events are stressors, the Board finds that they are not stressors as these events occurred after the Veteran's separation from active service.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3).  

"Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.  See 38 C.F.R. § 3.304(f)(3).

The Board finds that the relaxed standard based on fear of hostile military activity does not apply in the instant case such claimed stressors are not consistent with the places, types, and circumstances of the Veteran's service.  The Veteran was not in Vietnam.  Therefore, his claim that he transported wounded soldiers in Vietnam is contradicted by the evidence of record and is not credible regarding his fear of hostile military activity. 

The Board is aware that, in the October 2014 VA examination report, the examiner determined that the Veteran's claimed stressor was related to his fear of hostile military or terrorist activity; however, the Board finds that the Veteran's service personnel records establish that he did not engage in war hostilities in Vietnam.  As such, the examiner's determination is not probative because it was based on a factual inaccuracy.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

If a claimed stressor is not related to combat or fear of hostile or military activity, as is the case here, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the record must contain service records or other corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

In this case, the Veteran's accounts of what happened simply are not supported by any actual evidence of record.  Specifically, no corroborating evidence has been able to be found in support of his contentions.  As the Veteran's lay statements alone are not sufficient to verify his claimed stressor, the claim for PTSD must be denied.  Moreau, 9 Vet. App. at 395-396; Dizoglio, 9 Vet. App. at 166.

Although the Board has denied service connection for PTSD, it has granted service connection for an acquired psychiatric disorder, other than PTSD.  The October 2014 VA examiner was unable to differentiate the symptoms associated with PTSD and the schizoaffective disorder.  Therefore, all psychiatric symptoms will be considered in the Veteran's rating.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).


ORDER

Entitlement to service connection for schizoaffective disorder is granted. 

Service connection for PSTD is denied. 
REMAND

In the February 2012 "Response to the Supplemental Statement of the Case Dated January 10, 2012," the Veteran's former attorney asserted that the March 2008 VA examination was inadequate because it did not address a May 1970 Franklin County Guidance Center record that showed complaints of back and leg aches or a February 1977 Franklin County Mental Health Clinic treatment record that noted complaints of a strained back.  In April 2012, the Board remanded the case to obtain VA examinations for the Veteran's left hip and back disorders that, in part, addressed the medical records from the 1970s.  In October 2012 and October 2014, the Veteran was afforded VA examinations to determine the nature and etiology of the hip and back disorders.  The examination reports do not address the medical records from May 1970 or February 1977.  The October 2014 VA examiner commented that the Veteran was seen after discharge for left hip and low back pain, but the records were unavailable for review.  However, a review of VBMS indicates that the medical records cited by the Veteran's former attorney were received by VA in March 1985.  Therefore, a VA addendum medical opinion is needed to address the complaints of back and leg pain reflected in the May 1970 and February 1977 Franklin County medical records to comply with the April 2012 remand directives.  See Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's VA claims file to the VA examiner who conducted the October 2014 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's left hip disorder.  The examiner must be given full access to the Veteran's complete VA electronic claims file for review, or in the alternative, the pertinent documents must be printed for the VA examiner to review.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Following a review of the evidence of record, to include the Veteran's lay statements regarding the symptoms that he experienced during service and since service discharge, as well as the post-service medical evidence dated in the 1970's and 1980's that concern the Veteran's left hip disorder, and the lay statements of the Veteran's mother and wife, the examiner must provide an opinion as to whether the Veteran's left hip disorder is related to his active service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   

2.  Refer the Veteran's VA claims file to the VA examiner who conducted the October 2014 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's back disorder.  The examiner must be given full access to the Veteran's complete VA electronic claims file for review, or in the alternative, the pertinent documents must be printed for the VA examiner to review.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Following a review of the evidence of record, to include the Veteran's lay statements regarding the symptoms that he experienced during service and since service discharge, as well as the post-service medical evidence from the 1970's and 1980's that concerns the Veteran's back disorder, as well as the lay statements of the Veteran's mother and wife, the examiner must state whether the diagnosed low back disorder is related to the Veteran's active service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After completing the development above, readjudicate the claims on appeal in light of all additional evidence received.  If any of the benefits sought on appeal are not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


